G                                                      09/13/2022


                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                          Case Number: DA 22-0065


                                               DA 22-0065


 L. CRAIG SEMENZA,                                                                      SEP 1 3 2on
                                                                                                       ood
                                                                                     Sovven Greenw Court
                                                                                              Suprerne
                                                                                   (Oleric of
                 Plaintiff and Appellant,                                              State of
                                                                                                 Montana


         v.

HOLLISTER A. LARSON, et at, and
HOLLY JEAN LARSON, both individually and
collectively d/b/a FIRST & MAIN BUILDING,

                 Defendants and Appellees.


        Plaintiff and Appellant L. Craig Semenza pro se has filed a motion and prays .2..1 the exte:N ion of

time of two (2) weeks within which to file his opening brief.

Upon consideration of Plaintiff's and Appellant's motion and prayed for the extensiot
                                                                                         f

        IT IS HEREBY ORDERED that Plaintiff's and Appellant's motion and praye:              3xtenLicin
tirae of two (2) weeks is GRANTED. Plaintiff and Appellant has until September 26,
                                                                                   2.1:
to file his opening brief

        DATED this 13       day of September, 2022.

                                                 For   the Court,




                                                                        Chief Justice